Citation Nr: 1124831	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an effective date earlier than October 20, 2004, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to temporary total ratings under the provisions of 38 C.F.R. §§ 4.29, 4.30 as a result of foot surgery have been raised by the record in correspondence dated in January 2006, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An appeal from a July 1995 rating decision which denied entitlement to a rating in excess of 30 percent for severe left chondromalacia patella with degenerative arthritis was not perfected and a March 2000 rating decision which granted an increased 60 percent rating for left knee osteoarthritis, status post total knee replacement, was not appealed; these decisions have become final.

3.  The Veteran's claim for entitlement to TDIU was received by VA on October 20, 2004.  

4.  There is no evidence of any earlier unadjudicated formal or informal claim or factually ascertainable evidence demonstrating entitlement to TDIU prior to October 20, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 2004, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran by correspondence dated in October 2006.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The evidence of record includes service treatment records, VA treatment records, VA examination reports, and statements in support of the claim.  There is no indication that additional pertinent treatment records exists to warrant additional VA assistance.  Further attempts to obtain evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The available medical evidence is sufficient for an adequate determination and there is no indication a retrospective VA medical opinion would be helpful in this case.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, when addressing the effective date for an award of increased compensation, a determination must be made when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  A VA treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2010).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  

The Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The Court has held, however, that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2010).

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The Court has also held that a total rating based upon individual unemployability was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a regional office's decision provides a veteran with reasonable notice that his claim for benefits was denied.  It was noted that whether or not the regional office's decision was appealed has no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).

In this case, the Veteran asserted that a TDIU claim had, in essence, been initially raised in 1993 as part of his request for an increased rating for his service-connected left knee disability.  At a February 1995 RO hearing he testified that he had been required to retire early as a result of his service-connected knee disability.  An August 1995 rating decision denied entitlement to a rating in excess of 30 percent for severe left chondromalacia patella with degenerative arthritis.  The issue of entitlement to a TDIU was not expressly addressed.  The Veteran was notified of the decision by correspondence dated August 9, 1995.  A statement of the case addressing the increased rating matter was issued on October 11, 1995.  A January 1996 rating decision denied entitlement to an increased rating because the Veteran failed to report for a scheduled VA examination.  Supplemental statements of the case addressing the Veteran's increased rating claim for a service-connected left knee disability were issued in January 1996 and August 1996.  The Veteran was informed that a substantive appeal had not been received and that additional action was required to continue his appeal as to this matter.  See cover letters to January 1996 and August 1996 VA supplemental statements of the case.

VA records show the Veteran submitted notice of a change of address in September 1996 and that a statement of the case addressing other, unrelated, service connection issues was issued on October 23, 1996.  A VA Form 9 was received on October 24, 1996, but the form was unsigned and did not identify the issue or issues for appeal.  VA correspondence dated in November 1996 sent to the Veteran's new address of record notified him that his VA Form 9 could not be accepted without a signature.  A January 1997 VA deferred rating decision noted the Veteran had failed to furnish a timely VA Form 9 from the August 1995 rating decision and that the appeal should be closed.  

A May 1998 rating decision granted a 100 percent rating for osteoarthritis of the left knee, status post total knee arthroplasty for 13 months pursuant to the schedular provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010) with a proposed prospective reduction to 30 percent effective July 1, 1999.  In correspondence dated in June 1999 the Veteran requested that his claim for an increased rating for his left knee disability be reopened.  A handwritten note dated October 25, 1999, presumably from a VA employee stated "[p]lease rate this old case.  The EP was cleared improperly."  A March 2000 rating decision granted a 60 percent rating for left knee osteoarthritis, status post total knee replacement, effective from July 1, 1999.

On October 20, 2004, VA received the Veteran's application for TDIU.  He reported that he had become too disabled to work as a result of service-connected disabilities in December 1994.  In correspondence included with the application the Veteran's service representative noted the Veteran had recently contacted that office to initiate a claim for increased benefits associated with his service-connected knee disability and for an increase based on individual unemployability.  A March 2007 rating decision granted a TDIU effective from October 20, 2004.

Based upon the evidence of record, the Board finds there is no evidence of any earlier unadjudicated formal or informal claim for entitlement to TDIU nor any factually ascertainable evidence demonstrating that entitlement to TDIU arose prior to October 20, 2004.  The Board notes that an appeal from a July 1995 rating decision which denied entitlement to a rating in excess of 30 percent for severe left chondromalacia patella with degenerative arthritis was not perfected and that a March 2000 rating decision which granted an increased 60 percent rating for left knee osteoarthritis, status post total knee replacement, was not appealed.  These decisions have become final.  There is no evidence these decisions are clearly and unmistakably erroneous nor is there any evidence indicating an appeal from an August 1995 rating decision was closed improperly.  To the extent a TDIU claim was reasonably raised either in 1993 or during VA examination in December 1999, the Board finds any such claims were implicitly denied in the August 1995 and March 2000 final rating determinations.  See Deshotel, 457 F.3d 1258.  The Veteran was properly notified of his appellate rights as to the July 1995 and March 2000 rating decisions.

A review of the record reveals a claim for entitlement to TDIU was received by VA on October 20, 2004.  There is no evidence of any earlier filed unadjudicated claim.  The RO has established TDIU effective from the date of receipt of that claim.  The Board notes that entitlement to an effective date for TDIU or an increased rating for the one year period prior to the receipt of the claim must be considered under 38 C.F.R. § 3.400(o)(2), but that there is no factually ascertainable evidence demonstrating that prior to October 20, 2004, and within the year before VA's receipt of the claim, the Veteran was unemployable as a result of his service-connected disabilities.  Therefore, the Board finds the Veteran's appeal for an earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.



ORDER

Entitlement to an effective date earlier than October 20, 2004, for the award of entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


